Citation Nr: 1826118	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  11-06 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to a rating in excess of 10 percent for left knee degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for left knee degenerative arthritis and assigned it a 10 percent rating from March 23, 2009 and denied service connection for sleep apnea, low back disability, and right knee disability.

The Veteran and his spouse presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge in December 2016, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence.  However, this period expired without additional evidence being submitted to the record.  The claims were remanded to the RO in May 2017 for additional development.  


FINDINGS OF FACT

1.  The Veteran's current obstructive sleep apnea disorder was not manifest in service, is unrelated to service, and was not caused or aggravated by the service-connected left knee disability.  

2.  The Veteran's current low back strain, degenerative disc disease, and arthritis were not manifest in service or to a degree of 10 percent within 1 year of separation (for arthritis), are unrelated to service, and were not caused or aggravated by the service-connected left knee disability. 

3.  The Veteran's current right knee degenerative joint disease was not manifest in service or to a degree of 10 percent within 1 year of separation, is unrelated to service, and was not caused or aggravated by the service-connected left knee disability. 

4.  The only compensable manifestations of the Veteran's service-connected left knee degenerative arthritis are painful motion with leg flexion limited to no more than 93 degrees.  Left leg flexion limited to 30 degrees or other compensable impairments are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  2.  The criteria for service connection for right knee disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for a disability rating in excess of 10 percent for left knee degenerative arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260-5003 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  


Sleep apnea

Service treatment records do not report sleep problems, and on service discharge examination in August 1979, the Veteran was clinically normal.  

The Veteran claimed service connection for sleep apnea in March 2009, indicating that information concerning it was to be found in his service treatment records.  

In January 2010, he was referred to the sleep disorder clinic to rule out sleep apnea.  In March 2010 it was noted that he cancelled an earlier appointment for a sleep group.  A September 2010 VA sleep study found that the Veteran has obstructive sleep apnea.  

The Board remanded in May 2017 for medical opinions on secondary service connection.  

In June 2017, a VA examiner reviewed the Veteran's service treatment records and indicated that there was no evidence in them to suggest a diagnosis of sleep apnea.  Additionally, the examiner opined that it is less likely than not that the Veteran's sleep apnea was caused by the service-connected left knee arthritis or aggravated beyond normal progression by it.  The examiner stated that there is no cause and effect relationship that arthritis causes sleep apnea.  The examiner opined that the Veteran's sleep apnea was more likely than not caused by the Veteran's morbid obesity.

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current obstructive sleep apnea disorder.  The preponderance of the evidence indicates that it was not manifest in service and is unrelated to service.  Service treatment records are silent for reference to it, the Veteran was normal on service discharge examination in August 1979, the examiner in June 2017 indicated that service treatment records contained no evidence to suggest a diagnosis of sleep apnea, and the first indication of sleep apnea was many years after service.  No evidence of record satisfactorily relates it to service.  Additionally, the preponderance of the evidence including the June 2017 VA examination report indicates that it was not caused or aggravated by the Veteran's service-connected left knee disability.  The examiner in June 2017 explained that there is no cause and effect relationship that arthritis causes sleep apnea; and that the Veteran's sleep apnea is more likely than not due to the Veteran's morbid obesity.  The Board finds the January 2017 statement by C.G.K. the Veteran's treating nurse practitioner, stating that it is more likely than not that sleep apnea is related to his service-connected degenerative arthritis, has little to no probative value as no rationale or reasoning for her conclusions was provided. 

Low back disability

Service treatment records show treatment for back complaints, a summary of which will be reported further below.  On service discharge examination in August 1979, the Veteran's low back was clinically normal.  

In April 2009, a possible back problem was mentioned on review of systems. On VA examination in July 2009, the Veteran reported that he had had low back spasms since being smashed between 2 trucks in service.  The examiner examined the Veteran and found that he had muscular strain in his lumbar spine; as well as minimal spondylosis at L4-5 per X-rays.  The examiner noted that a low back condition was noted in the Veteran's service treatment records dating from September 1976 to January 1977.  The examiner reported that most of the entries were related to complaints of back pain due to the Veteran having too short of a bed for his 6 foot 3 inch frame.  (There was also treatment in January 1977 for low back pain, without muscle spasms, after the Veteran was lifting a trailer.)  The examiner noted that the back condition was only mentioned over a several month period in the records, and that it was not mentioned any further beyond January 1977.  The examiner felt that absent any other records beyond January 1977 to indicate a chronic process going on, it would be mere speculation for him to conclude that the Veteran's current back condition is the continuation of what was documented in service from September 1976 to January 1977.  

In January 2010, the Veteran was seen for complaints of chronic low back pain which he stated he had had for about 20 years.  There were complaints of radiation of pain into both thighs, and the impression was chronic low back pain, probably degenerative disc disease of the lumbar spine.  In February 2010, he was informed that a lumbar spine MRI showed bulging discs in his lumbar spine, but no herniation.  

The Board remanded in May 2017 for a VA examination.  On VA examination in June 2017, information provided by the Veteran was considered, and the claims folder was reviewed.  The examiner concluded that the Veteran was diagnosed with muscle spasms in service which were self-limiting and resolved without sequelae.  The examiner stated that it is less likely than not that any current back condition was incurred in service; and that it is more likely than not related to normal age progression, deconditioning, tobacco history, and occupation as a truck driver.  The examiner also indicated that the Veteran's current back condition is less likely than not caused or aggravated by the service-connected left knee disability.  Instead, it was more likely than not related to normal age progression, deconditioning, tobacco history, and occupation as a truck driver.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current low back disability.  The preponderance of the evidence indicates that it was not manifest in service and is unrelated to service, and, for arthritis, that it was not manifest to a degree of 10 percent within 1 year of separation.  The Veteran was seen only for a brief period of time in service, and the medical opinion concluded that the complaints were predominantly related to him having too short of a bed for his 6 foot 3 inch frame.  He was presumably given a longer bed frame after complaining, as suggested by a service treatment record after those complaints were made, and his back was normal on service discharge examination, which is a clinical indication that his in-service back problems resolved.  There are no records of treatment over the years prior to January 2010, when the Veteran dated chronic low back pain to only 20 years prior, which would have been about the 1990 time-frame, about 10 years post-service.  Additionally, an actual chronic low back disorder was not diagnosed until 2009.  The VA examiner in July 2009, moreover, reviewed the record and felt that the Veteran's current back disorder would not be related to what he experienced in service, in light of the lack of evidence of and continuation of the problems that were present in service.  The history provided by the Veteran in January 2010 supports a lack of continuity.  Accordingly, the Board finds the medical opinion to be probative and dispositive.  

The preponderance of the evidence also indicates that the Veteran's current back disorder was not caused or aggravated by his service-connected left knee disability.  The VA examiner in January 2017 reviewed the claims folder and examined the Veteran and opined that it was not, rendering a medical opinion that it instead was more likely than not related to aging, deconditioning, tobacco use, and truck driving.  The Board finds the January 2017 statement by C.G.K. the Veteran's treating nurse practitioner, stating that it is more likely than not that back pain is related to his service-connected degenerative arthritis, has little to no probative value as no rationale or reasoning for her conclusions was provided.

Right knee disability

Service treatment records are silent for reference to right knee problems, and the Veteran's right knee was clinically normal on service discharge examination in August 1979.  

VA treatment records date from in or about 2006.  In July 2009, degenerative joint disease of the right knee was assessed, and in October 2009, it was reported that the Veteran had X-rays indicating degenerative problems with his right knee.  

The Board remanded for a VA examination in May 2017, including an opinion on secondary service connection.  

On VA examination in June 2017, the examiner reviewed the Veteran's claims file and indicated that the Veteran has right knee degenerative arthritis.  He noted that the Veteran reported right knee pains since service.  Nevertheless, the examiner opined that is less likely than not that the Veteran's right knee degenerative arthritis is related to his active military service.  The examiner noted that service treatment records are silent for any diagnosis of or treatment for a right knee condition.  The examiner further opined that it is less likely than not that the Veteran's right knee condition was caused by or aggravated by the service-connected left knee condition.  Instead, the examiner felt that it is more likely than not related to normal age progression, deconditioning, and the Veteran's occupation as a truck driver.  The examiner also noted that X-rays are consistent with normal age progression.

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current right knee degenerative arthritis.  The preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation, and that it is unrelated to service.  Service treatment records are silent for reference to it, the Veteran's right knee was normal on service discharge examination in August 1979, and it was not manifest until many years after service, in July 2009.  No medical evidence satisfactorily relates it to service, and the examiner in June 2017, who considered the Veteran's report of right knee pain since service, found that it is unlikely related to service.  

The preponderance of the evidence also indicates that the Veteran's current right knee disability was not caused or aggravated by the Veteran's service-connected left knee disability.  The VA examiner in January 2017 reviewed the claims folder and examined the Veteran and opined that it was not, rendering a medical opinion that it instead was more likely than not related to aging, deconditioning, and truck driving.  

The Board notes that a January 9, 2017 statement to the Veteran from C.G. Kercher, a nurse practitioner, states:  "I am writing this letter at your request.  I have been treating you for sleep apnea, back and knee pain since I started working at the Ashtabula VA clinic.  It is more likely than not that these health conditions are related to your service connected condition of degenerative arthritis."  Nurse practitioner Kercher offered no rationale or reasoning for her belief in a connection between the degenerative process and sleep apnea and the back and right knee disorders.  Since the opinions contain no rationales, they do not have significant probative value like the negative medical nexus opinions above do.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Prejean v. West, 13 Vet. App. 444 (2000).

The Board also notes that it appears that the Veteran feels that he got one of more of the disabilities at issue in service, and that they are due to his service-connected left knee disability, as reflected at least in part by his March 2011 statement in his VA Form 9, and the testimony he provided during his December 2016 hearing before the undersigned.  However, the Veteran's opinions as to the etiology of the disabilities at issue are not competent, as they are about complex medical matters that require medical training which the Veteran lacks.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   The Veteran advised VA to see his service treatment records for supporting evidence, in March 2009, but none is contained in them.  

Left knee rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned for periods of distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's left knee degenerative joint disease is currently rated under Code 5260 (for limitation of left leg flexion).  

A 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257. 

Under Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. Under Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a. 

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a , Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of the knee to 140 degrees is considered full, and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II (2017). 

When evaluating disabilities of the musculoskeletal system, an increased evaluation may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40 , 4.45).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40 ).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.   

Based on all of the evidence of record, the Board concludes that a rating in excess of 10 percent for the Veteran's service-connected left knee disability is not warranted.  

On VA examination in July 2009, the Veteran had X-ray evidence of arthritis with left knee flexion to 96 degrees, with pain, and then to 93 degrees after 3 repetitions.  Active left knee extension was to 0 degrees (normal) before and after 3 repetitive movements, and motor examination in the left lower extremity was 5/5 with no evidence of muscle atrophy or muscle tone abnormalities.  Instability and other impairments found in other knee Diagnostic Codes was not complained of or found. 

The VA examination in June 2017 demonstrated that the Veteran had left knee flexion to 110 degrees and extension to zero (normal), despite tenderness or pain, including with weightbearing, and despite pain with flexion and extension, and the Veteran denied flare-ups and had 5/5 muscle strength in left knee flexion and extension, no muscle atrophy, and no evidence of pain on passive range of motion testing.  There was no instability either, or any other impairment warranting a compensable rating under any other Diagnostic Code.  

The impairment shown by the record does not warrant a rating greater than 10 percent under Diagnostic Code 5260, as left leg flexion limited to 30 degrees is not shown or nearly approximated. It also does not warrant another separate compensable rating under any other knee-related Diagnostic Code in 38 C.F.R. § 4.71a, as none of the criteria for any of them are met, as shown by the record including the VA examination reports outlined above.  

Treatment records have been reviewed but are not supportive of additional compensation for the Veteran's service-connected left knee disability.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Although the Board is unable to grant any of the benefits sought, it would like to thank the Veteran for his 4 years of honorable service.  


ORDER

Service connection for sleep apnea is denied.

Service connection for low back disability is denied.

Service connection for right knee disability is denied.

A rating in excess of 10 percent for left knee degenerative arthritis is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


